Case 5:04-cr-50161-RGJ-MLH Document 139 Filed 06/17/21 Page 1 of 6 PageID #: 789




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


 UNITED STATES OF AMERICA                           CASE NO. 5:04-50161-01

 VERSUS                                             JUDGE ROBERT G. JAMES

 MELVIN LEE MAYS                                    MAGISTRATE JUDGE HORNSBY

                                         RULING

       Before the Court is a Motion for Sentence Reduction Pursuant to Section 404 of the

 First Step Act (“FSA”) of 2018, filed by Defendant Melvin Mays. [ECF No. 133]. Pursuant

 to his motion, Mays asks that his term of imprisonment be reduced, and that his term of

 supervised release be reduced from ten years to eight. Id. at 5. While the government

 concedes that Mays is eligible for the relief requested, it urges the Court to exercise its

 discretion and deny relief based upon the sentencing factors set forth in 18 U.S.C. §

 3553(a). [ECF No. 134]. For the reasons set forth below, Defendant’s motion is

 GRANTED.

                                             I.
                                      BACKGROUND

       On November 18, 2004, Mays was indicted for the following offenses: possession

 with intent to distribute fifty grams or more of cocaine base (Count 1), possession with

 intent to distribute an unspecified amount of powder cocaine (Count 2), possession of

 firearms during a drug trafficking crime (Count 3), possession of firearms by a convicted

 felon (Count 4), and unlawful possession of body armor (Count 5). [ECF No. 1] Following

 a two-day trial, Mays was convicted on all counts. [ECF Nos. 43, 46]. Due to the
Case 5:04-cr-50161-RGJ-MLH Document 139 Filed 06/17/21 Page 2 of 6 PageID #: 790




 government’s notice of intent to seek an enhanced sentence [ECF No. 25], the statutory

 penalty on Count 1 at the time of sentencing was mandatory life in prison. 21 U.S.C.A. §

 841(b)(1)(A) (West 2004). On July 21, 2005, Mays was sentenced as follows:

       Count 1:      Life imprisonment, ten years supervised release

       Count 2:      Twenty years imprisonment, six years supervised release

       Count 3:      Sixty months imprisonment, five years supervised release

       Count 4:      Ten years imprisonment, three years supervised release

       Count 5:      Three years imprisonment, one year supervised release

 All terms of imprisonment were ordered to run concurrently, except for Count 3, which

 was ordered to run consecutively to all other counts. [ECF No. 61]. Mays now seeks a

 reduction to his term of imprisonment and supervised release, pursuant to the First Step

 Act of 2018.

                                             II.
                                    APPLICABLE LAW

       On August 3, 2010, after more than two decades of substantial criticism from the

 United States Sentencing Commission and others in the law enforcement community that

 the harsh treatment of crack cocaine offenses was fundamentally unfair when compared to

 offenses involving powder cocaine, Congress passed the Fair Sentencing Act. Dorsey v.

 United States, 567 U.S. 260, 268 (2012). Section 2 of the Fair Sentencing Act amended 21

 U.S.C. § 841(b)(1)(A)(iii) by increasing the 50-gram threshold for cocaine base

 convictions to 280 grams. See 124 Stat. at 2372. Section 2 similarly amended §

 841(b)(1)(B)(iii) by increasing the 5-gram cocaine base threshold to 28 grams. Id. The Fair



                                         Page 2 of 6
Case 5:04-cr-50161-RGJ-MLH Document 139 Filed 06/17/21 Page 3 of 6 PageID #: 791




 Sentencing Act took effect on August 3, 2010 but applied only to sentences imposed

 thereafter. Dorsey at 264.

        In 2018, Congress passed the First Step Act, which made the revised crack cocaine

 minimums established by the Fair Sentencing Act retroactive. First Step Act of 2018, Pub.

 L. No. 115-391, § 404, 132 Stat 5194 (2018). Section 404 of the First Step Act provides:

        (a) DEFINITION OF COVERED OFFENSE.—In this section, the term
            “covered offense” means a violation of a Federal criminal statute, the
            statutory penalties for which were modified by section 2 or 3 of the Fair
            Sentencing Act of 2010 . . . , that was committed before August 3, 2010.

        (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed
            a sentence for a covered offense may, on motion of the defendant, the
            Director of the Bureau of Prisons, the attorney for the Government, or the
            court, impose a reduced sentence as if sections 2 and 3 of the Fair
            Sentencing Act of 2010 . . . were in effect at the time the covered offense
            was committed.

        (c) LIMITATIONS.—No court shall entertain a motion made under this
            section to reduce a sentence if the sentence was previously imposed or
            previously reduced in accordance with the amendments made by sections
            2 and 3 of the Fair Sentencing Act of 2010 . . . or if a previous motion
            made under this section to reduce the sentence was, after the date of
            enactment of this Act, denied after a complete review of the motion on
            the merits. Nothing in this section shall be construed to require a court to
            reduce any sentence pursuant to this section.

 Id. In this matter, Mays was sentenced for a covered offense (Count 1), and his sentence

 has not previously been reduced. Accordingly, the Court finds Mays is eligible for

 imposition of a reduced sentence in accordance with the First Step Act of 2018.

                                              III.
                                          ANALYSIS

        In determining an appropriate reduction, the Court has considered the statutory

 sentencing range, the sentencing guidelines range, the sentencing factors set forth in 18


                                          Page 3 of 6
Case 5:04-cr-50161-RGJ-MLH Document 139 Filed 06/17/21 Page 4 of 6 PageID #: 792




 U.S.C. § 3553(a), and pre- and post-sentencing conduct. See e.g. United States v. Jackson,

 945 F.3d 315, 321-22 (5th Cir. 2019); United States v. Williams, 943 F.3d 841, 843-44 (8th

 Cir. 2019) (citing Pepper v. U.S., 562 U.S. 476, 504 (2011)); United States v. Allen, 19-

 3606, 956 F.3d 355, 357 (6th Cir. 2020). Mays was originally subject to a mandatory

 statutory sentence of life in prison for Count 1, followed by ten years of supervised release.

 Under the First Step Act, Mays’ statutory sentencing range on Count 1 is now ten years to

 life, and his term of imprisonment must be followed by a minimum of eight years of

 supervised release. See 21 U.S.C. § 841(B). Mays’ sentencing guideline range remains 360

 months to life on Counts 1, 2, 4 and 5, and 60 months to be served consecutively on Count

 3.1 As of this date, Mays has served approximately sixteen years in prison for this offense.

        As to the nature and circumstances of the offense, it is a non-violent narcotics

 offense involving the sale of cocaine and cocaine base, as well as the unlawful possession

 of firearms and body armor. According to the offense conduct section of the Presentence

 Investigation Report (“PSR”), on August 5 and September 9, 2004, the Shreveport Police

 Department purchased a total of .6 grams of cocaine base from Mays at his home. [PSR at

 5]. On September 14, 2004, law enforcement executed a search warrant at Mays’ home and

 found 69.23 grams of cocaine base, 13.44 grams of powder cocaine, nine firearms, a bullet

 resistant vest, three digital scales, assorted ammunition, handcuffs, and a “ski

 mask/bandana.” Id. Although Mays was in possession of multiple firearms, there is no




 1
  Mays sentencing guideline range on Counts 1, 2, 4 and 5 is driven by his categorization as a
 “career offender.” [PSR at 7].


                                          Page 4 of 6
Case 5:04-cr-50161-RGJ-MLH Document 139 Filed 06/17/21 Page 5 of 6 PageID #: 793




 indication in the PSR that Mays engaged in any sort of violent behavior in connection with

 the offense conduct.

         As to the history and characteristics of this defendant, the Court notes Mays was

 previously convicted of, inter alia, possession of cocaine and simple battery at age 17, two

 counts of aggravated battery at age 20, and distribution of cocaine at age 27.2 Mays was

 raised by a single mother and is a lifelong resident of Shreveport, Louisiana. [PSR at 11;

 ECF No. 133-3 at 3]. Mays has four children who have become adults during his

 incarceration. [PSR at 11]. Mays is 47 years old and has been incarcerated for this offense

 since the age of 30.

        While in the custody of the Bureau of Prisons (“BOP”), Mays has taken numerous

 educational, vocational and self-improvement classes in furtherance of his rehabilitation.

 [ECF No. 133-2 at 1-3]. BOP records indicate he has completed drug education and

 participated in the non-residential drug counselling program. Id. at 5. Mays previously

 worked as an Orderly, for which he received an excellent work review. Id. at 1. However,

 Mays’ BOP disciplinary record is very poor. Id. at 3-4; see also ECF Nos. 134-1, -3. Most

 problematic is that Mays has been sanctioned by BOP more than thirty times for incidents

 involving either indecent exposure or engaging in sexual acts. 3 Additionally, BOP has

 determined May has a “high risk” recidivism level. [ECF No. 134-2 at 1].




 2
   Mays was on parole for the latter offense at the time of his arrest by federal authorities. [PSR at
 9, ¶¶ 46–47]. On September 21, 2004, Mays’ parole was revoked due to the instant offense. Id. at
 ¶ 47.
 3
   These incidents appear to primarily involve Mays intentionally exposing himself or masturbating
 in front of BOP staff members. While troubling, the Court notes Mays’ “Summary Reentry Plan –


                                             Page 5 of 6
Case 5:04-cr-50161-RGJ-MLH Document 139 Filed 06/17/21 Page 6 of 6 PageID #: 794




        After consideration of the § 3553(a) factors, including the history and characteristics

 of this Defendant, the need to afford adequate deterrence to criminal conduct and to

 promote respect for the law, the parties’ arguments, and Congress’s intent in passage of the

 First Step Act, the Court determines that a reduction of Defendant’s sentence of

 imprisonment on Count 1 to 240 months is sufficient but not greater than necessary to

 comply with the purposes of sentencing. The Court finds such a sentence is a substantial

 prison term, commensurate with the crimes Mays committed. In this Court’s opinion, a

 greater sentence is not necessary to prevent unwarranted departures when compared with

 similar sentences in this era. For these same reasons, the Court will reduce the term of

 supervised release to eight years. Accordingly,

        IT IS HEREBY ORDERED that the Motion for Sentence Reduction Pursuant to

 Section 404 of the First Step Act [ECF No. 133] is GRANTED, and the Court will issue

 an amended judgment reducing Defendant’s term of incarceration on Count 1 to 240

 MONTHS, and reducing Defendant’s term of supervised release to EIGHT YEARS.

 Except as modified in this paragraph, all other provisions of the Judgment imposed on July

 21, 2005 [ECF No. 61] REMAIN in effect.

        SIGNED this 17th day of June, 2021.




 Progress Report” dated May 3, 2019 states, “Psychology staff have not expressed mental health
 concerns at this time.” Id. at 5.



                                          Page 6 of 6
